Exhibit 10.20




AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT AGREEMENT is made as of the 1st day of April, 2007
BETWEEN:
 
Ness AT Ltd
With offices at Kiryat Atidim,
Tel Aviv, Israel (the “Company”)
 
Mr. Michael Zinderman
 (the “Executive”)


WHEREAS, the Parties have previously entered into an Employment Agreement dated
as of April 1, 2006(the “ Employment Agreement”), setting forth the terms and
conditions of the employment relationship of the Executive with the Company;


WHEREAS, the Parties desire to amend the provisions of the Employment Agreement
in the manner hereinafter appearing:
 
NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:


1.            
Unless there is something in the subject or context inconsistent therewith,
capitalized terms appearing in this Agreement shall have the meaning assigned to
them in the Employment Agreement

 
2.            
The Executive will be entitled to a special bonus  of 100,000$USD for his
efforts in the knowledge transfer transaction by his business group (TSG).

 
3.            
The Employment Agreement shall hereby be amended as follows:

 
In section 6 (b) the term specified in section )ii) (termination by the
Company)  and (iii) (resignation by the Executive) shall be extended to twelve
months.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

  Ness AT Ltd.          
DATE: April 1, 2007
By:
/s/ Aharon Fogel       Name: Aharon Fogel        Title:   Chairman of the Board
             
/s/ Issachar Gerlitz
     
Name: Issachar Gerlitz
     
Title:  President and CEO
           
The Executive
         
DATE: April 1, 2007
 
/s/ Michael Zinderman
      Michael Zinderman  

 

--------------------------------------------------------------------------------


 